         Case 2:16-cv-01380-MPK Document 140 Filed 11/05/18 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THEWESTERN DISTRICT OF PENNSYLVANIA

KAREN KAPP, individually and as                   )
Administrator of the Estate of her minor son,     )
ZACHARY PROPER,                                   )     Civil Action No. 16-1380
                                                  )     Magistrate Judge Maureen P. Kelly
               Plaintiff,                         )
                                                  )
                       V.                         )
                                                  )
JOHN E. WETZEL, ERIC BUSH, ROBERT                 )
MARSH, MHM SERVICES, MURRAY                       )
THOMPSON, YIN HA YUN, KAREN                       )
MARUSA, and MARK NICHOLSON,                       )
                                                  )
               Defendants.                        )


                                 SECOND PRETRIAL ORDER

        AND NOW, this 5th day of November, 2018, IT IS HEREBY ORDERED that the Final

 Pretrial Conference will be held February 6, 2019 at 1:30 p.m. Jury selection and trial are

 scheduled to begin February 19, 2019.at.9:00 a.m. in Courtroom 9C, Joseph F. Weis, Jr. United

 States Courthouse, 700 Grant Street, Pittsburgh, Pennsylvania.

        IT IS FURTHER ORDERED that the above-captioned matter will be STAYED and

 ADMINISTRATIVELY CLOSED pending the final pretrial conference.




                                                MAUREEN P. KELLY
                                                UNITED STATES MAGISTRATE JUDGE
